 


109 HR 3148 IH: Joint Administrative Procedures Committee Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3148 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Ms. Ginny Brown-Waite of Florida (for herself, Mr. Green of Wisconsin, Mr. Mario Diaz-Balart of Florida, Mr. McHenry, Mr. Feeney, Mr. Kirk, and Mr. Foley) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend chapter 8 of title 5, United States Code, to establish the Joint Administrative Procedures Committee. 
 
 
1.Short titleThis Act may be cited as the Joint Administrative Procedures Committee Act of 2005 or the JACP Act. 
2.Establishment of a Joint Administrative Procedures CommitteeSection 802 of title 5, United States Code, is amended by redesignating subsection (g) as subsection (i) and by inserting before subsection (i) the following new subsection: 
 
(h) 
(1)There is established a Joint Administrative Procedures Committee to be composed of 12 Members of the Senate to be appointed by the majority leader of the Senate and 12 Members of the House of Representatives to be appointed by the Speaker of the House of Representatives. In each instance, not more than 7 Members shall be members of the same political party. 
(2)In carrying out its duties under this chapter, the joint committee, or any duly authorized subcommittee thereof, is authorized to— 
(A)hold such hearings, to sit and act at such places and times within the United States during the sessions, recesses, and adjourned periods of Congress; 
(B)require the attendance of such witnesses and the production of such books, papers, and documents, administer such oaths, take such testimony, procure such printing and binding as it deems necessary; and 
(C)make such rules respecting its organization and procedures as it deems necessary. 
(3) The joint committee may selectively review existing major rules of any Federal agency and recommend— 
(A)to the committees of jurisdiction in each House of Congress that they take appropriate legislative actions to amend or repeal laws within their jurisdictions sufficient to effectuate its recommendations; and 
(B)to such Federal agency that it amend or repeal all or any part of such major rules. 
(4)The joint committee shall periodically review the regulatory plan of each Federal agency of its most important significant regulatory actions that the agency reasonably expects to issue in proposed or final form in the fiscal year in which such plan is submitted (or thereafter) to the Office of Information and Regulatory Affairs of the Office of Management and Budget and may submit comments to such Office respecting such plan. Within 10 calendar days after receiving any such agency plan, such Office shall submit a copy of such plan to the joint committee for its comments. Upon completion of its review or waiver of its review of each such agency plan, the Office shall also submit to the joint committee a detailed summary of its recommendations. 
(5)The joint committee may selectively review existing rules of any Federal agency that were in effect before the enactment of chapter 8 of title 5, United States Code, and that the joint committee finds would satisfy the criteria of subparagraph (A), (B), or (C) of paragraph (2) of section 804 of such title and recommend— 
(A)to the committees of jurisdiction in each House of Congress that they take appropriate legislative actions to amend or repeal laws within their jurisdictions sufficient to effectuate its recommendations; and 
(B)to such Federal agency that it amend or repeal all or any part of such major rules. 
(6)The members of the joint committee who are Members of the Senate shall from time to time report to appropriate standing committees of the Senate, and the members of the joint committee who are Members of the House of Representatives shall from time to time report to appropriate standing committees of the House their recommendations with respect to matters within the jurisdiction of their respective Houses which are referred to the joint committee or otherwise within the jurisdiction of the joint committee. 
(7)Vacancies in the membership of the joint committee shall not affect the power of the remaining members to execute the functions of the joint committee, and shall be filled in the same manner as in the case of the original selection. The joint committee shall select a chairman and a vice chairman from among its members at the beginning of each Congress. The vice chairman shall act in place of the chairman in the absence of the chairman. The chairmanship shall alternate between the Senate and the House of Representatives with each Congress, and the chairman shall be selected by the Members from that House entitled to the chairmanship. The vice chairman shall be chosen from the House other than that of the chairman by the Members from that House. 
(8)The joint committee may appoint and fix the compensation of such staff as it deems necessary. 
(9) 
(A)Notwithstanding any law, rule, or other authority, there shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary for one-half of the expenses of the joint committee. Such payments shall be made on vouchers signed by the chairman or vice chairman of the joint committee who is a Member of the House of Representatives, as the case may be, and approved in the manner directed by the Committee on House Administration of the House of Representatives. Amounts made available under this paragraph shall be expended in accordance with regulations prescribed by the Committee on House Administration of the House of Representatives. 
(B)(To be supplied by the Senate).. 
3.Consideration in the House of Representatives and the SenateSection 802 of title 5, United States Code, is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection: 
 
(f) 
(1)In the House, after the third legislative day after the date on which the committee to which a joint resolution is referred has reported, it is in order for any Member of the House to move to proceed to consideration of the joint resolution. All points of order against the motion to proceed and against consideration of that motion are waived. The motion is privileged in the House and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the House shall immediately proceed to consideration of the joint resolution without intervening motion (except one motion to adjourn), order, or other business. 
(2) 
(A)In the House, debate shall be confined to the joint resolution and shall not exceed one hour equally divided and controlled by a proponent and an opponent of the joint resolution. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion, except one motion to recommit. A motion to reconsider the vote on passage of the joint resolution shall not be in order.. 
4.Congressional review  
(a)Congressional reviewSection 801(a) of title 5, United States Code, is amended— 
(1)in paragraph (1)(A), by inserting , the joint committee, after each House of the Congress; 
(2)in paragraph (1)(B), by inserting and the joint committee after each House of Congress; 
(3)in paragraph (1) by adding at the end the following new subparagraph: 
 
(D)Within 30 days (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress) after the date on which the report referred to in subparagraph (A) is received, the joint committee may report a committee resolution recommending that each standing committee with jurisdiction to which copies of the applicable report were provided under subparagraph (C) report a joint resolution pursuant to section 802 disapproving the applicable rule.; and  
(4)in paragraph (2)(A), by inserting the joint committee after committees of jurisdiction in each House of the Congress. 
(b)Effect of disapprovalSection 801(b)(2) of title 5, United States Code, is amended by inserting before the period at the end the following: or the reissued or new rule carries out the recommendation, if any, set forth in the report submitted by the joint committee to the committees of jurisdiction pursuant to subsection (a)(1)(D) respecting the rule that did not take effect because it was the subject to an enacted resolution of disapproval.  
(c)DefinitionsSection 804 of title 5, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The term joint committee refers to the Joint Administrative Procedures Committee.. 
 
